

EMPLOYMENT AGREEMENT


This Employment Agreement ("Agreement") is effective as of November 1, 2004, by
and between Guaranty Bank (the "Bank") and Eldon Erwin (the "Executive").
 
WHEREAS, the Bank desires to employ the Executive on the terms and conditions
hereinafter set forth; and
 
WHEREAS, the Executive is willing to render his services to the Bank on the
terms and conditions set forth herein with respect to such employment; and
 
NOW, THEREFORE, in consideration of promises and the mutual terms and conditions
hereof, the Bank and the Executive hereby agree as follows:
 
1.    Employment. The Bank hereby employs the Executive and the Executive hereby
accepts employment with the Bank upon the terms and conditions hereinafter set
forth.
 
2.    Exclusive Services. The Executive shall devote all working time, ability,
and attention to the business of the Bank during the term of this Agreement and
shall not, directly or indirectly, render any services to or for the benefit of
any other business, corporation, organization, or entity, whether for
compensation or otherwise, without the prior knowledge and written consent of
the Board of Directors.
 
3.    Duties. The Executive is hereby employed as Executive Vice President and
Chief Lending Officer of the Bank, and shall perform for or on behalf of the
Bank such duties as the Bank shall assign from time to time and shall render his
services at the principal business offices of the Bank, as such may be located
from time to time, unless otherwise agreed in writing between the Bank and the
Executive, and shall perform such duties in accordance with the Bank’s policies
and practices, including its employment policies and practices. The Executive is
expected to achieve, at a minimum, all the following performance standards and
expectations:
 

  1) Promptly notify the President/CEO of any and all events that materially or
potentially could materially impact the financial, operational, or reputation of
the Bank and/or Holding Company. Such events include but are not limited to
regulatory, judicial, litigation, audit, loan defaults, major customer
relations, internal operations, and employee moral.




2)   Perform all usual and customary responsibilities and duties of a Chief
Lending Officer. This includes directing the Bank’s overall lending operation.
Supervises all phases of the lending operation for the bank and held accountable
for the entire loan portfolio. Originates loan underwriting, documentation,
objectives and management policy for approval by loan committee, President, and
directors. Guides and directs all activities of loan officers, support, and loan
servicing staff. Directs and participates in business development activities.
Serves on asset/liability committee and other managerial committees as requested
by the President.




3)   Lead in an ethical manner and make certain that the excellent reputation of
the Bank is maintained.




4)   Achieve the Bank’s Profit and Budget plan as approved by the Board of
Directors.




5)   Generate new personal loan production of $15 million in 2005.




6)   Achieve total net loan portfolio growth of 15% in 2005.




7)   Achieve commercial and consumer loan fee collections of $150,000 in 2005.




8)   Maintain 30-day loan delinquency to total loans below .50%.




9)   Maintain net charge-offs as a percentage of average total loans below .15%.




10)   Maintain minimum yield on the total loan portfolio of 5.00%.





 
4.    Term. The term of employment under this agreement shall be a period of two
years commencing on the Effective Date above (the "Commencement Date"), subject
to earlier termination as provided herein. Beginning on the first anniversary of
the Commencement Date, and on each anniversary thereafter, the term of
employment under this Agreement may be extended for a period of one year in
addition to the then-remaining term of employment under this Agreement, if
approved by the Board of Directors of the Bank and agreed to by the Executive
within 30 days in advance of the date on which the term of employment under this
Agreement would otherwise be extended, in which event the remaining unexpired
term of the Executive’s employment shall be at least two (2) years. If the Board
of Directors does not so approve, or the Executive does not so agree, the term
of Executive’s employment shall expire on the expiration date in effect at the
time.
 
5.    Compensation. Executive is to treat compensation information as
confidential and disclose it to no one other than immediate family members and
Executive’s professional advisors, who must be instructed to keep such
information confidential. As compensation for services rendered under this
Agreement, the Executive shall receive the following:
 
a.    Base Salary. The Bank shall pay the Executive a base salary ("Base
Salary") of $140,000 per year, payable semi-monthly ($ 5,833.34) on the 15th and
30th of each month, less applicable deductions and withholdings, during the term
of this Agreement, prorated for any partial employment month. Any adjustments in
salary or other compensation shall in no way limit or reduce any other
obligation of the Bank hereunder.
 


 
b.    Additional Compensation. During Executive’s first year of employment, he
may earn a bonus of $20,000 if the Bank achieves the performance standards in
Section 3 above.
 
The Executive will be eligible for bonuses paid in the form of stock through the
Employee Stock Ownership Plan (ESOP) beginning in 2006.
 
Annual bonuses will be paid within 15 days following the year-end audited
financial statement being released.
 
c.    Stock Options. The Executive will be granted options to purchase 10,000
shares of common stock of Guaranty Federal Bancshares, Inc. as set forth in the
attached Stock Option Agreement.
 
6.    Benefits. In addition to the compensation pursuant to Section 5 hereof,
the Executive shall be entitled to receive the following:
 
a.    Participation in Employee Plans. The Executive shall be entitled to
participate in any health, disability, and group term life insurance plans, in
any pension, retirement, or profit sharing plans, in any executive bonus plan,
or in any other perquisites and fringe benefits that may be extended generally
from time to time to employees of the Bank, benefits will be provided at no
additional cost over and above what other employees pay.
 
b.    Vacation. The Executive shall be entitled to nineteen (19) days of
vacation with full salary and benefits each year. Executive may carry over into
the next year only 24 hours (3 days) of vacation. Upon termination of the
Executive's employment, Executive will be paid the cash equivalent for accrued
but unused vacation.
 
7.    Reimbursement of Expenses. Subject to such rules and procedures as from
time to time are specified by the Bank, the Bank shall reimburse the Executive
on a monthly basis for reasonable business expenses necessarily incurred in the
performance of his duties under this Agreement.
 
8.    Confidentiality/Trade Secrets. The Executive acknowledges his position
with the Bank is one of the highest trust and confidence both by reason of his
position and by reason of his access to and contact with the trade secrets and
confidential and proprietary business information of the Bank. Both during the
term of this Agreement and thereafter, the Executive therefore covenants and
agrees as follows:
 
a.    He shall use his best efforts and exercise utmost diligence to protect and
to safeguard the trade secrets and/or confidential and proprietary information
of the Bank, including but not limited to the identity of its current or
prospective customers, suppliers and licensors, its arrangements with its
customers, suppliers and licensors, and its technical, financial and marketing
data, records, compilations of information, processes, programs, methods,
techniques, and specifications relating to its customers, suppliers, licensors,
products, and services;
 
b.    He shall not disclose any of such trade secrets and/or confidential and
proprietary information, except as may be required in the course of his
employment with the Bank or by law; and
 
c.    He shall not use, directly or indirectly, for his own benefit or for the
benefit of another, any of such trade secrets and/or confidential and
proprietary information.
 
All files, records, documents, drawings, specifications, memoranda, notes, or
other documents relating to the business of the Bank, whether prepared by the
Executive or otherwise coming into his possession, shall be the exclusive
property of the Bank and shall be delivered to the Bank and not reproduced
and/or retained by the Executive upon termination of his employment for any
reason whatsoever or at any other time upon request of the Bank.
 
9.    Non-Competition. If Bank terminates Executive with Cause or if Executive
terminates his employment without Good Reason, or upon termination of this
Agreement as set forth in Section 4 hereof, for a period of two (2) years
following the termination, the Executive Agrees that he will not, without the
prior written consent of the Bank, directly or indirectly, as an employee,
employer, consultant, agent, principal, partner, shareholder, corporate officer,
director, or through any other kind of ownership (other than ownership of
securities of publicly held corporations of which the Executive owns less than
five percent 5% of any class of outstanding securities) or in any other
representative or individual capacity, attempt to sell any of the services or
products of any entity engaged in the business or banking, investment and/or
lending, or in any other segment of the industry in which the Bank or any
subsidiary of the Bank is or may become involved after the date hereof and prior
to the date of termination of the Executive’s employment. However, if Bank
terminates without Cause, or Executive terminates with Good Reason, or if
Executive’s employment terminates within one (1) year following a Change in
Control, the restrictive period above shall be the length of time the Bank is
required pursuant to the terms of this Agreement to pay Executive the
compensation set forth in Section 5, but in no event shall such restrictive
period be less than one (1) year.
 
10.    Nonsolicitation. If Bank terminates Executive with Cause or if Executive
terminates his employment without Good Reason, or upon termination of this
Agreement as set forth in Section 4 hereof, for a period of two (2) years
following the termination, the Executive Agrees that he will not, without the
prior written consent of the Bank, during the period of his employment and after
termination of employment, he will not, either directly or indirectly, for
himself or for any third party, except as otherwise agreed to in writing by the
Bank, employ or hire any other person who is then employed by the Bank, or
solicit, induce, recruit, or cause any other person who is then employed by the
Bank to terminate his employment for the purpose of joining, associating, or
becoming employed with any business or activity that is engaged in the industry
or any other segment of the industry in which the Bank is involved in or may
become involved after the date hereof. However, if Bank terminates without
Cause, or Executive terminates with Good Reason, or if Executive’s employment
terminates within one (1) year following a Change in Control, the restrictive
period above shall be the length of time the Bank is required pursuant to the
terms of this Agreement to pay Executive the compensation set forth in Section
5, but in no event shall such restrictive period be less than one (1) year.
 
11.    Remedies for Breach of Covenants of the Executive.
 
a.    The covenants set forth in Section 8 of this Agreement shall continue to
be binding upon the Executive, as provided herein in Section 11 notwithstanding
the termination of his employment with the Bank for any reason whatsoever. The
Bank and the Executive further acknowledge and agree that, if any court of
competent jurisdiction or other appropriate authority shall disagree with the
parties' foregoing agreement as to reasonableness, then such court or other
authority shall reform or otherwise modify the foregoing covenants only so far
as necessary to be enforceable.
 
b.    The covenants set forth in Sections 8 of this Agreement shall continue to
be binding upon the Executive, as provided herein in Section 11 notwithstanding
the termination of his employment with the Bank for any reason whatsoever. The
covenants set forth in Sections 9 and 10 shall continue to be binding upon the
Executive in accordance with their terms. Such covenants shall be deemed and
construed as separate agreements independent of any other provisions of this
Agreement and any other agreement between the Bank and the Executive. The
existence of any claim or cause of action by the Executive against the Bank,
unless predicated on this Agreement, shall not constitute a defense to the
enforcement by the Bank of any or all such covenants. It is expressly agreed
that the remedy at law for the breach of any such covenant is inadequate,
injunctive relief and specific performance shall be available to prevent the
breach or any threatened breach thereof, and that the party bringing the claim
shall not be required to post bond in pursuit of such claim. For any such claim,
the prevailing party shall be entitled to recover his/its attorney’s fees and
costs incurred in pursuit of such claim.
 
12.    Termination. This Agreement (other than Sections 8, 9 and 10, which shall
survive any termination hereof according to their terms, but subject to claims
or causes of action by Executive against the Bank predicated on this Agreement)
may be terminated as follows:
 
a.    The Bank may terminate this Agreement and the Executive’s employment
hereunder at any time, with Cause, upon written notice to the Executive. The
Executive may terminate this Agreement and his employment hereunder, at any
time, with Good Reason.
 
b.    For purposes of this Agreement, "Cause" occurs when Executive, in the
Bank’s reasonable belief, does any of the following:
 
(i)    is charged or indicted with, or pleads guilty or nolo contendre to, any
criminal act under federal or state law which constitutes a felony;
 
(ii)    breaches any material provision of this Agreement;
 
(iii)    knowingly or should have known that Executive’s conduct would violate
any provision of applicable federal or state banking laws or regulations;
 
(iv)    knowingly or should have known that Executive’s conduct would violate
any applicable local, state, or federal law relating to discrimination or
harassment;
 
(v)    knowingly or should have known that Executive’s conduct would violate the
Bank’s policies and/or practices applicable to executive employees; or
 
(vi)    dies or becomes permanently disabled from continuing to provide the
level of service required under this Agreement.
 
c.    The Executive shall have "Good Reason" to effect a termination in the
event that the Bank (i) breaches its obligations to pay any salary, benefit, or
bonus due hereunder, (ii) requires the Executive to relocate more than 25 miles
from the Bank’s principal place of business, or (iii) substantially diminishes
the functional responsibilities of the Executive (it being understood that
structural changes, such as a change in title or to whom the Executive reports,
do not constitute changes in functional responsibilities) or a reduction due to
performance-based reasons, and in the event of any of (i), or (ii), the
Executive has given written notice to the Bank as to the details of the basis
for such Good Reason within thirty (30) days following the date on which the
Executive alleges the event giving rise to such Good Reason occurred and the
Bank has failed to provide a reasonable cure within thirty (30) days after its
receipt of such notice.
 
d.    In the event that (x) Bank terminates Executive’s employment with Bank for
cause or as a result of the death, disability or adjudication of legal
incompetence of Executive, or (y) Executive terminates Executive’s employment
with Employer for any or no reason, Bank shall pay or provide to Executive:
 
(i)    such salary as Executive shall have earned up to the date of Executive’s
termination: and
 
(ii)    such other benefits and other amounts due Executive under Sections 5 and
6 or as otherwise required by applicable law, as Executive shall have earned up
to the date of Executive’s termination.
 
e.    In the event that Bank terminates Executive’s employment with Bank without
cause or if Executive shall have terminated his employment for Good Reason, Bank
shall pay to Executive:
 
(i)    the Base Salary for the remaining term of employment under this
Agreement, at the time such payments are due: and
 
(ii)    such other benefits and other amounts due Executive under sections 5 and
6 above for the remaining term of this Agreement, at the time such payments are
due.
 

f.   Further, notwithstanding anything herein contained to the contrary, if a
"Change of Control" (as hereinafter defined) occurs during the term of this
Agreement and Executive’s employment with Bank terminates for any reason (other
than Executive’s death or the expiration of the term of this Agreement) at any
time within the greater of twelve (12) months or the then remaining term of the
Agreement after the Change of Control is consummated, then Bank shall pay to
Executive in one lump sum, in cash, within ten (10) business days after the
effective date of the termination of Employment, an amount equal to the sum of
one and ninety-nine one hundredths (1.99) times the Base Salary; provided,
however, that if and to the extent payment of such lump sum would not be
deductible by Bank for federal income tax purposes by reason of application of
Section 162(m) of the Internal Revenue Code of 1986, as amended (the "Code"),
then payment of that portion due Executive under this part f shall be deferred
until the earliest date upon which payment can be made without being
nondeductible under section 162(m) of the code.

 
For purposes of this Agreement, the term "Change in Control" shall mean (A) the
sale of all, or a material portion, of the assets of the Bank or its holding
company, unless the Executive executes a new employment agreement with the
purchaser; (B) the merger or recapitalization of the Bank or its holding company
whereby the Bank or its holding company is not the surviving entity, unless the
Executive executes a new employment agreement with the surviving entity; or (C)
the acquisition, directly or indirectly, of the beneficial ownership (within the
meaning of that term as it is used in Section 13(d) of the Securities Exchange
Act of 1934, as amended, and the rules and regulations promulgated thereunder)
of fifty percent (50%) or more of the outstanding voting securities of the Bank
or its holding company by any person, trust, entity or group. This limitation
shall not apply to the purchase of Shares by underwriters in connection with a
public offering of the Bank’s stock or the holding company’s stock, [or the
purchase of shares of up to twenty-five percent (25%) of any class of securities
of the Bank or its holding company by a tax-qualified employee stock benefit
plan which is exempt from the approval requirements set forth under 12 C.F.R.
section 574.3(c)(1)(vi) as now in effect or as may hereafter be amended.] The
term "person" refers to an individual or a corporation, partnership, limited
liability company, trust, association, joint venture, Pool, syndicate, sole
proprietorship, unincorporated organization or any other form of entity not
specifically listed herein.
 
g.    Voluntary Termination. If the Executive shall voluntary terminate his
employment in connection with, or within 12 months after, a "Change in Control"
which occurs, and if such Change in Control was at any time opposed by the
Bank’s Board of Directors, the Executive shall be entitled to receive the
compensation described in Sections 12e. and 12f. on the same basis as is set
forth in Sections 12e. and 12f.
 
13.    Arbitration of Disputes.
 
a.    Any dispute or claim arising out of or relating to this Agreement or any
termination of the Executive’s employment, other than a dispute or claim arising
under Sections 8 through 11, shall be settled by final and binding arbitration
in the greater Springfield, Missouri metropolitan area in accordance with the
Employment Arbitration rules of the American Arbitration Association, and
judgment upon the award rendered by the arbitrators may be entered in any court
having jurisdiction thereof.
 
b.    The fees and expenses of the arbitration panel shall be borne equally by
the Executive and the Bank.
 
c.    Either party may elect to have any dispute governed by this Section 13 to
be resolved by a panel of three arbitrators, and the party electing same shall
bear any additional costs resulting from such selection, the provisions of
Section 13.b. notwithstanding.
 
14.    No Mitigation. The Executive shall not be required to mitigate the amount
of any salary or other payment or benefit provided for in this Agreement by
seeking other employment or otherwise, nor shall the amount of any payment or
benefit provided for in this Agreement be reduced by any compensation earned by
the Executive as the result of employment by another, by retirements after the
date of termination or otherwise.
 
15.    Notices. Any notices to be given hereunder by either party to the other
may be effected either by personal delivery in writing or by mail, registered or
certified, postage prepaid, with return receipt requested. Mailed notices shall
be addressed as follows:
 
a.    If to the Bank:
 
President & CEO
Guaranty Bank
1341 W. Battlefield
Springfield, MO 65807


 
b.    If to the Executive:
 
Eldon Erwin
4696 S. Turnberry
Springfield, MO 65810


Either party may change its address for notice by giving notice in accordance
with the terms of this Section 15.
 
16.    General Provisions.
 
a.    Law Governing. Notwithstanding any conflict of laws to the contrary, this
Agreement shall be governed by and construed in accordance with the laws of the
State of Missouri, and the parties hereby submit to the jurisdiction of the
federal/state courts in the State of Missouri for any dispute not subject to
Section 13.
 
b.    Invalid Provisions. If any provision of this Agreement is held to be
illegal, invalid, or unenforceable, then such provision shall be fully
severable, and this Agreement shall be construed and enforced as if such
illegal, invalid, or unenforceable provision had never comprised a part hereof;
and the remaining provisions hereof shall remain in full force and effect and
shall not be affected by the illegal, invalid, or unenforceable provision or by
its severance herefrom. Furthermore, in lieu of such illegal, invalid, or
unenforceable provision there shall be added automatically as a part of this
Agreement a provision as similar in terms to such illegal, invalid, or
unenforceable provision as may be possible and still be legal, valid or
enforceable.
 
c.    Entire Agreement. With the exception of the Stock Options Agreement, this
Agreement sets forth the entire understanding of the parties and supersedes all
prior agreements or understandings, whether written or oral, with respect to the
subject matter hereof. No terms, conditions, warranties, other than those
contained herein, and no amendments or modifications hereto shall be binding
unless made in writing and signed by the parties hereto.
 
d.    Binding Effect. This Agreement shall extend to and be binding upon and
inure to the benefit to the parties hereto, their respective heirs,
representatives, successors, and assigns. This Agreement may not be assigned by
the Executive, but may be assigned by the Bank to any person or entity that
succeeds to the ownership or operation of the business in which the Executive is
primarily employed by the Bank.
 
e.    Waiver. The waiver by either party hereto of a breach of any term or
provision of this Agreement shall not operate or be construed as a waiver of a
subsequent breach of the same provision by any party or of the breach of any
other term or provision of this Agreement.
 
f.    Titles. Titles of the paragraphs herein are used solely for convenience
and shall not be used for interpretation or construing any work, clause,
paragraph, or provision of this Agreement.
 
g.    Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original, but which together shall constitute
one and the same instrument.
 
IN WITNESS WHEREOF, the Bank and the Executive have executed this Agreement as
of the date and year first above written.
 
THIS AGREEMENT CONTAINS AN ARBITRATION CLAUSE.
 
EXECUTIVE:               GUARANTY BANK:






               By:                       
Eldon Erwin                                    Shaun A. Burke
            President & CEO



   


--------------------------------------------------------------------------------